DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims including 1,11,2,12,7,17,8,18,9,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20150114763 A1).

As per claims 1,11 Kim discloses a detection system/method via a controller comprising: 
A controller to receive sound waves from at least one sensing device (para 62, 110,120 or 130) configured within an elevator and in communication with the controller, the at least one sensing device continuously monitoring sound waves (para. 44, the audio recording device of camera 120) within the elevator (120 as shown in fig. 1) and communicating the sound waves as electrical signals to the controller 200 (para. 62); and 
the controller operating the elevator and analyzing the sound waves received as the electrical signals from the at least one sensing device to detect an emergency condition (abnormal event, para. 62) within the elevator (as shown in fig. 1);
Kim discloses that the condition can comprise a fight, attack or robbery based on the level of sound (para. 48) which are agitated circumstances.  However Kim does not specify that someone is speaking during the robbery, fight or attack (where the emergency condition comprises a person speaking under agitated circumstances).
It would have been obvious to one skilled in the art that people involved in a fight robbery or attacks would be speaking/yelling/screaming as those are well known repsonses to such situations, where the speaking yelling screaming would be picked up and detected as an emergency condition/abnormal event

As per claims 2,12, the detection system of claim 1, wherein the controller analyzes the sound waves to detect any instance of the sound waves over a threshold (respective predetermined level para. 62) to determine if the emergency condition exists.

As per claims 7,17, the detection system of claim 1, wherein the controller communicates to an external system after determining that the emergency condition exists, wherein the communicating to the external system comprises sending an alarm (server 200 sends a indication/alarm/control signal to external system 600 as per para. 43, as part of transmission of the control signal to control panel 110 ) , 
notifying building personal, or calling a help line (not mapped as they recited in the alternative).

As per claims 8,18, the detection system of claim 1, wherein the at least one detecting device in 120 is installed inside or around a car of the elevator as shown in fig. 1.

As per claims 9,19, the detection system of claim 1, wherein the detection system operates under a listening mode that is enabled or disabled at the controller during maintenance, security, or out of use conditions (when the power is out in the elevator/out of use condition, the listening mode of the microphone of deice 120 is disabled because it does not have power).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims 3-5,10,13-15,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20150114763 A1).

As per claims 3-4,13-15, Kim discloses checking the sound level against a threshold to detect an emergency event but does not specify the specific threshold.
It would have been obvious to one skilled in the art to design the threshold to a particular level such as 60dB or any level in between (on a range) 85-90 dB for the purpose of designing the threshold to the given elevator, acoustics and equipment being used to implement the disclosed system.


As per claims 10,20, Kim discloses the detection system of claim 1, camera 120 with associated microphone/detecting device (fig. 1) coupled to a transceiver (required for the wireless communication described in para. 50), wherein the microphone converts the sound waves into the electrical signals and the transceiver communicates the electrical signal to the controller (as per definition of microphone and the network connections shown in fig. 1 and in the claim 1 rejection) but does not specify the microphone comprises four devices, each of which further comprises a microphone coupled to a transceiver.
The examiner takes official notice it would have been obvious to one skilled in the art to implement a microphone array of 4 or more microphones for the purpose of improved audio detection in the car of the elevator.


The following claims 6,16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20150114763 A1) as applied to claim 1, and further in view of Yamada et al (US 20080196980 A1).

As per claim 6,16, Kim discloses a system as per the rejection of claim 1, but does not specify wherein the controller causes the elevator to stop at an immediate next floor or proceed to an emergency floor and keep the door open when the emergency condition exists.
Yamada teaches that in an emergency mode, a controller causes an elevator to proceed to an emergency floor and keep the door open when the emergency condition exists in order to keep people from being trapped (para. 27).  It would have been obvious to one skilled in the art to implement the claimed process for the purpose of keeping people from being trapped during an emergency.
Allowable Subject Matter

Claims 5,15 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

The submitted arguments have been considered but are moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
August 4, 2022